UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2011 Commission File Number 001-31739 AuRico Gold Inc. (Translation of registrant's name into English) 320 Bay Street Suite 1520 Toronto, Ontario M5H 4A6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F oForm 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)£ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)o . INCORPORATION BY REFERENCE This Form 6-K is hereby incorporated by reference into the Registration Statements on Form S-8 (File Nos. 333-173458 and 333-175079) of AuRico Gold Inc. and the prospectuses forming part thereof. DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on July 21, 2011. AuRico Gold Inc. By: /s/ Rene Marion Name: Rene Marion Title:
